      Case 3:20-cv-04685-LC-EMT Document 37 Filed 03/31/21 Page 1 of 2



                                                                         Page 1 of 2


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

RODNEY CRAIG MOUNTJOY,
    Plaintiff,

vs.                                             Case No.: 3:20cv4685/LAC/EMT

CENTURION OF FLORIDA, et al.,
    Defendants.
                             /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on March

11, 2021 (ECF No. 32).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

32) is adopted and incorporated by reference in this order.

      2.     Plaintiff’s claims are DISMISSED with prejudice for failure to state

a claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).
       Case 3:20-cv-04685-LC-EMT Document 37 Filed 03/31/21 Page 2 of 2



                                                                         Page 2 of 2


       3.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 31st day of March, 2021.



                                  s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv4685/LAC/EMT
